United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.R., Appellant
and
U.S. POSTAL SERVICE, PROCESSING &
DISTRIBUTION CENTER, Boise, ID, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Alan J. Shapiro, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-1695
Issued: January 9, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On August 1, 2014 appellant, through her attorney, filed a timely application for review
from a March 11, 2014 decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
condition of the arms and hands causally related to factors of her federal employment.
FACTUAL HISTORY
On May 6, 2013 appellant, then a 50-year-old postal clerk, filed an occupational disease
claim (Form CA-2) alleging that she sustained numbness and tingling to her arm, and hand as a
result of grasping mail, reaching above her shoulder, and lifting trays on a repetitive basis. She
1

5 U.S.C. § 8101 et seq.

noted that she “came back from Easter and have woke in pain every night.” Appellant first
became aware of her claimed condition on April 30, 2013 and of its relationship to her
employment on May 8, 2013.
Appellant submitted a report signed by a physician’s assistant dated May 8, 2013. She
also submitted several unsigned and/or illegible medical notes.
By letter dated May 9, 2013, the employing establishment challenged appellant’s claim.
It noted that she had not submitted medical documentation to substantiate her claim and that she
had continued to work without wage loss. The employing establishment further noted that
appellant alleged her pain began after she returned from Easter, a holiday, and that she may have
injured herself outside of the scope of her employment.
In a duty status report dated May 9, 2013, Dr. Dale L. Mock, a family practitioner,
recommended that appellant follow certain work restrictions in the performance of her duties,
including working only part time at four hours a day. He stated that his diagnosis due to her
injury was cervical radiculopathy and carpal tunnel syndrome. In another duty status report
dated May 14, 2013, Dr. Mock recommended that appellant not return to work. He wrote, “This
is work related but this person [illegible] at job site provided [appellant] can be placed where it
will not aggravate symptoms.”
In a diagnostic report dated May 16, 2013, Dr. Dallas Peck, a Board-certified radiologist,
diagnosed appellant with a spondylitic change in the upper- to mid-cervical spine, most
pronounced at C5-6, where there was significant bilateral foraminal narrowing, more pronounced
on the left.
By decision dated July 8, 2013, OWCP denied appellant’s claim. It found that she had
not submitted sufficient medical evidence to establish a causal relationship between duties of her
employment and her diagnosed conditions.
On December 12, 2013 appellant, through her attorney, requested reconsideration of
OWCP’s July 8, 2013 decision. In an attached memorandum, counsel contended that new
medical evidence, attached to the request for reconsideration, met appellant’s burden to receive a
merit review of the July 8, 2013 decision.
In a diagnostic report dated October 8, 2013, Dr. Steven V. Marx, a Board-certified
radiologist, examined the results of an x-ray of appellant’s cervical spine. He found a
satisfactory appearance of fusion at C5-6 with no abnormal movement, and movement at C2-3,
C3-4 and C4-5.
By letter dated July 18, 2013, Dr. R. Tyler Frizzell, a Board-certified neurological
surgeon, described how appellant’s need for cervical surgery was related to her work at the
employing establishment. He noted that on May 8, 2013 appellant was at work running a
delivery bar code sorter (DBCS) machine and that, after repetitively reaching to the top of the
machine and grasping the mail, she developed significant pain into the arms consistent with
cervical radiculopathy. Dr. Frizzell wrote, “In summary, I believe that her work on the DBCS
machine on May 8, 2013, led to her cervical radiculopathy and the need for cervical spine
surgery.”
2

By letter dated September 5, 2013, Dr. Mock stated that, on or about April 29 or 30,
2013, appellant was at work performing her regular duties and lifted a box of mail from an
overhead shelf weighing approximately 30 to 40 pounds. At that time, appellant felt immediate
numbness and tingling in her bilateral shoulders with radiating pain, and numbness down to her
arms, and fingertips. Dr. Mock stated that she worked with this condition until May 4, 2013, at
which time she had to stop working due to discomfort in her bilateral shoulders, arms, and hands.
He wrote, “This situation was most certainly due to a work-related injury that initially developed
on April 29 or 30, 2013, while [appellant] was at her usual job performing her usual tasks.”
Appellant submitted a diagnostic report from Dr. Adam S. Maxfield, a Board-certified
radiologist, containing diagnoses of an anterior cervical discectomy and fusion at C5-6, and mild
degenerative changes of the cervical spine.
By decision dated March 11, 2014, OWCP denied appellant’s request for reconsideration.
It found that the evidence submitted on reconsideration was not relevant and pertinent new
evidence not previously considered by OWCP and that she had not met the requirements for
entitlement to a merit review of her claim.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an employee of the United
States within the meaning of FECA; that the claim was filed within the applicable time
limitation; that an injury was sustained while in the performance of duty as alleged, and that any
disability or specific condition for which compensation is claimed is causally related to the
employment injury.2 These are the essential elements of every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3
To establish that an injury was sustained in the performance of duty in an occupational
disease claim, a claimant must submit the following: (1) medical evidence establishing the
presence or existence of the disease or condition for which compensation is claimed; (2) a factual
statement identifying employment factors alleged to have caused or contributed to the presence
or occurrence of the disease or condition; and (3) medical evidence establishing that the
employment factors identified by the claimant were the proximate cause of the condition for
which compensation is claimed or, stated differently, medical evidence establishing that the
diagnosed condition is causally related to the employment factors identified by the claimant.
The claimant has the burden of establishing by the weight of reliable, probative, and
substantial evidence that the condition for which compensation is sought is causally related to a
specific employment incident or to specific conditions of employment.4 An award of
compensation may not be based on appellant’s belief of causal relationship. Neither the mere
2

Gary J. Watling, 52 ECAB 278, 279 (2001); Elaine Pendleton, 40 ECAB 1143, 1145 (1989).

3

Michael E. Smith, 50 ECAB 313, 315 (1999).

4

Roma A. Mortenson-Kindschi, 57 ECAB 418, 428 n.37 (2006); Katherine J. Friday, 47 ECAB 591, 594 (1996).

3

fact that a disease or condition manifests itself during a period of employment nor the belief that
the disease or condition was caused or aggravated by employment factors or incidents is
sufficient to establish a causal relationship.5
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence.6 Rationalized medical
opinion evidence is medical evidence which includes a physician’s reasoned opinion on whether
there is a causal relationship between the claimant’s diagnosed condition and the compensable
employment factors. The opinion of the physician must be based on a complete factual and
medical background of the claimant, must be one of reasonable medical certainty, and must be
supported by medical rationale explaining the nature of the relationship between the diagnosed
condition, and the specific employment factors identified by the claimant.7 The weight of
medical evidence is determined by its reliability, its probative value, its convincing quality, the
care of analysis manifested, and the medical rationale expressed in support of the physician’s
opinion.8
ANALYSIS
Appellant filed a claim for occupational disease on May 6, 2013, alleging that she
sustained numbness, and tingling to her arm, and hand as a result of grasping mail, reaching
above her shoulder and lifting trays on a repetitive basis. OWCP denied her claim on July 8,
2013, finding that she had not submitted sufficient medical evidence to establish a causal
relationship between the condition of her arms and hands and factors of her federal employment.
It accepted that appellant was a federal civilian employee, who filed a timely claim; that the
factors of employment occurred; that a medical condition had been diagnosed; and that she was
within the performance of duty. Appellant requested reconsideration and by decision dated
March 11, 2014, OWCP stated that it had not reviewed the merits of her case and declined her
request for reconsideration.
Although OWCP’s March 11, 2014 decision indicated on its face that it was not a review
of the merits of appellant’s claim, perusal of this decision establishes that it did in fact constitute
merit review. This decision evaluated the medical evidence submitted on reconsideration to
determine whether it constituted a rationalized medical opinion, while noting specific
deficiencies with the medical reports of Drs. Frizzell and Mock. In particular, it noted, “Though
the September 5, 2013 letter was newly introduced to the record relative to the July 8, 2013
decision, its content failed to provide a substantive discussion of causal relationship. The
repeated assertion that the claimant’s condition is related to work does not constitute a
rationalized, medical opinion. The document is not material to the issue at hand, causal
relationship.”
5

P.K., Docket No. 08-2551 (issued June 2, 2009); Dennis M. Mascarenas, 49 ECAB 215, 218 (1997).

6

Elizabeth H. Kramm (Leonard O. Kramm), 57 ECAB 117, 123 (2005).

7

Leslie C. Moore, 52 ECAB 132, 134 (2000).

8

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

4

The standard for determining whether a request for reconsideration should be granted is
not whether appellant has submitted sufficient evidence to establish his or her claim on the
merits, but whether evidence or argument submitted by appellant: (1) shows that OWCP
erroneously applied or interpreted a specific point of law; (2) advances a relevant legal argument
not previously considered by OWCP; or (3) constitutes relevant and pertinent new evidence not
previously considered by OWCP.9 A determination of whether evidence submitted by appellant
suffices to establish an element of his claim, rather than merely whether the standard for
reconsideration has been met, constitutes a merit review. As the March 11, 2014 decision of
OWCP in fact reviewed the merits of appellant’s claim, the Board will do so on the present
appeal.10
Thus, the issue on appeal is whether appellant has submitted sufficient medical evidence
to establish a causal relationship between her diagnosed cervical radiculopathy and factors of her
federal employment. The Board finds that appellant has not submitted sufficient medical
evidence to establish such a relationship, as the medical reports provide insufficient rationale as
to how factors of appellant’s employment, over the course of multiple work shifts, caused or
contributed to her diagnosed condition.11
Appellant’s occupational disease claim was initially denied based upon insufficient
medical evidence establishing that her diagnosed conditions were causally related to the
employment factors identified by appellant. Hence, the type of medical evidence that would
establish her claim is that which attributes her diagnosed conditions to identified factors of
employment over a period longer than a single workday or shift.
In a duty status report dated May 9, 2013, Dr. Mock recommended that appellant follow
certain work restrictions in the performance of her duties, including working only part time at
four hours per day. He stated that his diagnosis due to her injury was cervical radiculopathy, and
carpal tunnel syndrome. In another duty status report dated May 14, 2013, Dr. Mock
recommended that appellant not return to work. He wrote, “This is work related but this person
[illegible] at job site provided she can be placed where it will not aggravate symptoms.” The
Board finds that Dr. Mock did not provide adequate medical rationale on causal relationship.
Dr. Mock did not explain in physiological terms how appellant’s duties of grasping mail,
reaching above her shoulder and lifting trays on a repetitive basis had caused or contributed to
her cervical radiculopathy. The Board has long held that medical opinions not containing
rationale on causal relation are entitled to little probative value and are generally insufficient to
meet appellant’s burden of proof.12 As such, Dr. Mock’s May 9 and 14, 2013 duty status reports
are insufficient to meet appellant’s burden of proof.
9

20 C.F.R. § 10.606(b)(2); D.K., 59 ECAB 141, 146 (2007).

10

See M.M., Docket No. 07-1657 (issued May 15, 2008).

11

OWCP’s regulations define a traumatic injury as a condition of the body caused by a specific event or incident,
or series of events or incidents, within a single workday or shift. 20 C.F.R. § 10.5(ee). These regulations define an
occupational disease or illness as a condition produced by the work environment over a period longer than a single
workday or shift. 20 C.F.R. § 10.5(q).
12

Carolyn F. Allen, 47 ECAB 240, 246 (1995).

5

The report of Dr. Frizzell dated July 18, 2013, instead of attributing appellant’s diagnosed
conditions to the identified employment factors of grasping mail, reaching above her shoulder,
and lifting trays on a repetitive basis over a period longer than a single shift, attributed her
diagnoses to a particular traumatic incident on May 8, 2013. Dr. Frizzell did not mention work
factors occurring over a longer period of time as contributing to or causing appellant’s diagnosed
conditions. As appellant’s claim is for an occupational disease, and as Dr. Frizzell’s opinion on
causal relationship related her diagnoses to a single traumatic incident, her July 18, 2013 letter is
of diminished probative value on the issue of a causal relationship between duties of appellant’s
federal employment and her diagnosed condition of cervical radiculopathy, because it is not
based on an accurate factual background according to appellant’s history of injury.
Similarly, Dr. Mock’s September 5, 2013 letter attributed appellant’s diagnoses to a
single traumatic event on April 29 or 30, 2013. He did not mention work factors occurring over
the course of several shifts as contributing to appellant’s diagnoses and did not mention an injury
on May 8, 2013. Dr. Mock’s opinion, like Dr. Frizzell’s, supports only a single date of injury;
but unlike hers, the date chosen was April 29 or 30, 2013. As such, his letter is of diminished
probative value on the issue of a causal relationship between factors of appellant’s work and her
diagnosed condition.
The diagnostic studies of Drs. Marx, Maxfield, and Peck do not contain an opinion on the
causal relationship between appellant’s diagnoses and duties of her federal employment.
Medical evidence that does not offer any opinion regarding the cause of an employee’s condition
is of limited probative value on the issue of causal relationship.13 Hence, these reports are
insufficient to meet appellant’s burden of proof to establish a causal relationship between her
diagnosed condition of cervical radiculopathy and factors of her federal employment.
Appellant submitted several illegible reports, in which the signature indicating the
identity of the person completing the report was also illegible. The Board has held that a medical
report may not be considered as probative medical evidence if there is no indication that the
person completing the report qualifies as a physician as defined in 5 U.S.C. § 8101(2). Reports
lacking proper identification do not constitute probative medical evidence.14
Appellant also submitted a report from a physician’s assistant dated May 8, 2013, which
was not countersigned by a physician. Physicians’ assistants do not qualify as physicians under
FECA, and their reports do not constitute probative medical evidence unless countersigned by a
physician.15 As such, this report does not support appellant’s claim for compensation.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.

13

S.E., Docket No. 08-2214 (issued May 6, 2009).

14

C.B., Docket No. 09-2027 (issued May 12, 2010).

15

See 5 U.S.C. § 8101(2); Lyle E. Dayberry, 49 ECAB 369, 372 (1998) (regarding physicians’ assistants).

6

CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained a condition of the arms and hands causally related to factors of her federal
employment.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 11, 2014 is affirmed, as modified.16
Issued: January 9, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

16

Michael E. Groom, Alternate Judge, participated in the original decision but was no longer a member of the
Board effective December 27, 2014.

7

